DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the printer query filed on 22 August 2022.

Corrected Notice of Allowance
The examiner’s amendment of the Notice of Allowance filed on 17 August 2022 omitted the cancelation of claim 63. This Corrected Notice of Allowance reproduces the examiner’s amendments presented in the previous action, but with a correction clarifying the cancelation of claim 63.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Susan M. Abelleira on 8 August 2022.
The application has been amended as follows: 
Claim 1
Line 3: “(a) thermally treating the plant material comprising at least one of cannabidiol (CBD) and
Line 6: “(b) contacting the gaseous composition with a lipophilic affinity medium, thereby separating the mixture of compounds from the gaseous composition;”
Line 12: “biomass, raw Cannabis flower, dried Cannabis flower, and Cannabis trichomes and further wherein the lipophilic affinity medium comprises pores.”
Cancel claim 4
Cancel claim 15
Cancel claim 17
Cancel claims 30-31
Cancel claim 34
Cancel claims 57-58
Claim 62
Line 2: “elution mixture by chromatography or fractionation by solubility.”
Cancel claim 63
Claim 66
Line 3: “(a) thermally treating the plant material comprising at least one of cannabidiol (CBD) and
Line 10: “medium, thereby separating the mixture of compounds from the remainder of the gaseous composition;
Cancel claim 68
Cancel claim 161
Add new claim 162
The method of claim 66, wherein the lipophilic affinity medium comprises pores.
Add new claim 163
The method of claim 66, wherein the gaseous composition contacts at least one porous membrane prior to contacting the lipophilic affinity medium.
Add new claim 164
A method for obtaining a mixture of compounds from a plant material, comprising:
(a) thermally treating the plant material comprising at least one of cannabidiol (CBD) and tetrahydrocannabinol (THC), by heating the plant material to a temperature from about 90 °C to about 700 °C, thereby forming a gaseous composition comprising the mixture of compounds;
(b) contacting the gaseous composition with a lipophilic affinity medium, thereby separating the mixture of compounds from the gaseous composition;
(c) eluting the mixture of compounds from the lipophilic affinity medium by contacting the lipophilic affinity medium with an elution solution, thereby obtaining an elution mixture comprising the mixture of compounds and the elution solution; and
(d) removing the elution solution from the elution mixture,
wherein the plant material is selected from raw Cannabis biomass, dried Cannabis biomass, raw Cannabis flower, dried Cannabis flower, and Cannabis trichomes and
further wherein
the lipophilic affinity medium comprises particles;
the particles comprise a core and a plurality of lipophilic groups; and
each lipophilic group of the plurality of lipophilic groups is attached to the core.
Add new claim 165
The method of claim 164, wherein forming the gaseous composition comprises heating the plant material in a sealed vessel.
Add new claim 166
The method of claim 164, comprising applying reduced pressure from about 250 Torr to about 0.1 Torr to a vessel in which the plant material is being thermally treated.
Add new claim 167
The method of claim 164, wherein the lipophilic affinity medium comprises pores.
Add new claim 168
The method of claim 164, wherein the gaseous composition contacts at least one porous membrane prior to contacting the lipophilic affinity medium.
Add new claim 169
The method of claim 164, wherein the core comprises silica, a polymer, or a combination thereof.
Add new claim 170
The method of claim 164, wherein the elution solution comprises a solvent, wherein the solvent is methanol, ethanol, a methanol/water mixture, an ethanol/water mixture, pentane, hexane, heptane, cyclohexane, acetone, tetrahydrofuran, ethyl acetate, diethyl ether, or mixtures thereof.
Add new claim 171
A method for obtaining a mixture of compounds from a plant material, comprising:
(a) thermally treating the plant material comprising at least one of cannabidiol (CBD) and tetrahydrocannabinol (THC), by heating the plant material to a temperature from about 90 °C to about 700 °C, thereby forming a gaseous composition comprising the mixture of compounds;
(b) contacting the gaseous composition with a lipophilic affinity medium, thereby separating the mixture of compounds from the gaseous composition;
(c) eluting the mixture of compounds from the lipophilic affinity medium by contacting the lipophilic affinity medium with an elution solution, thereby obtaining an elution mixture comprising the mixture of compounds and the elution solution; and
(d) removing the elution solution from the elution mixture,
wherein the plant material is selected from raw Cannabis biomass, dried Cannabis biomass, raw Cannabis flower, dried Cannabis flower, and Cannabis trichomes and
further wherein the gaseous composition contacts at least one porous membrane prior to contacting the lipophilic affinity medium.
Add new claim 172
The method of claim 171, wherein forming the gaseous composition comprises heating the plant material in a sealed vessel.
Add new claim 173
The method of claim 171, comprising applying reduced pressure from about 250 Torr to about 0.1 Torr to a vessel in which the plant material is being thermally treated.
Add new claim 174
The method of claim 171, wherein:
the lipophilic affinity medium comprises particles;
the particles comprise a core and a plurality of lipophilic groups; and
each lipophilic group of the plurality of lipophilic groups is attached to the core.
Add new claim 175
The method of claim 171, wherein the lipophilic affinity medium comprises pores.
Add new claim 176
The method of claim 171, wherein the elution solution comprises a solvent, wherein the solvent is methanol, ethanol, a methanol/water mixture, an ethanol/water mixture, pentane, hexane, heptane, cyclohexane, acetone, tetrahydrofuran, ethyl acetate, diethyl ether, or mixtures thereof. 

REASONS FOR ALLOWANCE
The claims are allowable for the same reasons as those presented in the Notice of Allowance filed on 17 August 2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from Patent Center. Status information for published applications may be obtained from Patent Center.  Status information for unpublished applications is available through Patent Center.  For more information about Patent Center, see https://patentcenter.uspto.gov/. Should you have questions on access to Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772